DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an input image acquisition section,” “a wide angle-of-view image generation section,” “a comparative wide angle-of-view image acquisition section,” and “a wide angle-of-view image generation learning section” in claim 1, “an HDR image generation section,” “a comparative HDR image acquisition section,” and 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Regarding claim 6, the claim describes the “high dynamic-range image” in line 4 and “a high dynamic-range image to be compared with the high dynamic-range image” in lines 5-6. It is unclear as to which high dynamic-range images are being compared.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eriksson et al. (US 2019/0080440 A1) in view of Huang et al. (US 2019/0004533 A1).
Regarding claim 3, Eriksson discloses an image generation device (Paragraphs 0050-0051, computer with processor and memory) comprising: an image acquisition (Paragraph 0019, input of SDR image)	an HDR image generation section that, in response to an input of the standard dynamic-range image, generates a high dynamic-range image (Paragraph 0023, conversion of SDR image into HDR image).	Eriksson does not clearly disclose a wide angle-of-view image generation section that, in response to an input of the high dynamic-range image, generates a wide angle-of-view image having a wider angle of view than the high dynamic-range image.
	Huang discloses converting a narrower angle image into a wider angle view panorama image (Paragraph 0061).	Huang’s technique of converting a narrower angle image into a wider angle view panorama image would have been recognized by one of ordinary skill in the art to be applicable to the HDR image of Eriksson and the results would have been predictable in converting a narrower angle HDR image into a wider angle view HDR panorama image. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claims 8 and 10, similar reasoning as discussed in claim 3 is applied.


Allowable Subject Matter
Claims 1, 2, 7, and 9 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not clearly disclose all the limitations of claims 1, 2, 7, and 9.

Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4, the prior art does not clearly disclose the image generation device according to claim 3, wherein the wide angle-of-view image generation section is a learned machine learning model, learning being performed by updating parameter values of the wide angle-of-view image generation section on a basis of a comparison result between a generated wide angle-of-view image that the wide angle-of-view image generation section generates in response to an input of an input image, and a comparative wide angle-of-view image to be compared with the generated wide angle-of-view image.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hold-Geoffroy et al. (US 2018/0359416 A1) discloses learning attributes between images including intensity.	Sunkavalli et al. (US 2019/0164261 A1) discloses training and adjusting a neural network model with HDR panoramic images.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on (571)272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHI HOANG/Primary Examiner, Art Unit 2613